Name: Council Decision of 1 October 1996 concerning the financial implications arising from the extension of the mandate of the Special Envoy for the African Great Lakes Region nominated by Joint Action 96/250/CFSP
 Type: Decision
 Subject Matter: EU finance;  international security;  economic policy;  Africa;  European construction
 Date Published: 1996-10-12

 Avis juridique important|31996D0589Council Decision of 1 October 1996 concerning the financial implications arising from the extension of the mandate of the Special Envoy for the African Great Lakes Region nominated by Joint Action 96/250/CFSP Official Journal L 260 , 12/10/1996 P. 0005 - 0005COUNCIL DECISION of 1 October 1996 concerning the financial implications arising from the extension of the mandate of the Special Envoy for the African Great Lakes Region nominated by Joint Action 96/250/CFSP (96/589/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and, in particular Article J.11 (2) thereof,Having regard to Joint Action 96/250/CFSP of 25 March 1996 adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in relation to the nomination of a Special Envoy for the African Great Lakes Region (1),Whereas on 15 July 1996 it was decided, by Council Decision 96/441/CFSP (2), to extend the application of Joint Action 96/250/CFSP until 31 July 1997;Whereas such extension requires additional financial support, as provided for in Article 2 of the abovementioned Decision,HAS DECIDED AS FOLLOWS:Article 1 In order to cover the costs related to the mission of the Special Envoy for the African Great Lakes Region, an additional sum of ECU 1,3 million shall be charged to the general budget of the European Communities for 1996.Article 2 This Decision shall enter into force on the date of its adoption.It shall apply until 31 July 1997.Article 3 This Decision shall be published in the Official Journal.Done at Luxembourg, 1 October 1996.For the CouncilThe PresidentD. SPRING(1) OJ No L 87, 4. 4. 1996, p. 1.(2) OJ No L 185, 24. 7. 1996, p. 1.